Citation Nr: 0907317	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure. 

2.  Entitlement to an increased disability rating for 
service-connected sensorineural hearing loss of the right ear 
and mixed hearing loss of the left ear, currently evaluated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The two appeals have 
been merged for the sake of economy.  

Procedural history

The service connection claim

The Veteran's claim of entitlement to service connection for 
prostate cancer was denied in an April 2004 RO rating 
decision.  In July 2004, the Veteran filed a timely notice of 
disagreement.  The RO conducted a de novo review of the claim 
provided the Veteran with a statement of the case (SOC) in 
December 2004.  The Veteran perfected his appeal in February 
2005 with the timely submission of a VA form 9.  

The Haas stay

The Veteran claims that his prostate cancer is related to 
exposure to herbicides.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2008) [if a 
Veteran served in Vietnam, exposure to herbicides is 
presumed].  

Service records indicate that the Veteran received a Vietnam 
Service Medal.   
The issue of presumptive exposure to herbicides in Veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years.  In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) held that held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal for purposes of service connection for 
diseases associated with herbicide exposure.  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a Veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The Supreme Court of 
the United States recently denied certiorari.  
See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In light of the United States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.   




The increased rating claim

The Veteran was granted service connection for "deafness" 
in a September 1974 rating decision; a 10 percent disability 
rating was assigned

The present claim for an increased disability rating for the 
Veteran's bilateral hearing loss was denied in a December 
2002 RO decision.  The Veteran expressed disagreement with 
this decision in a February 2003 NOD.  The RO conducted 
a de novo review of the claim and provided the Veteran with a 
SOC in January 2004.  The Veteran perfected his appeal in 
March 2004 with the timely submission of a VA form 9.  The RO 
issued the Veteran and his representative a supplemental 
statement of the case in December 2006 after the Veteran 
submitted additional evidence in support of his claim.  

The issue of an increased disability rating for he service 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam, nor did he serve 
in the inland waterways of Vietnam.  

2.  There is no competent medical evidence demonstrating the 
presence of prostate cancer in service or for decades 
thereafter.

3.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's prostate cancer is 
unrelated to his military service. 



CONCLUSION OF LAW

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure, is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
U.S.C.A. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 11, 2004, including a request for evidence of 
"a relationship between your current disability and 
an injury, disease, or event in military service."  The 
February 2004 letter also requested evidence of the Veteran's 
presence in Vietnam.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records.  

The February 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the February 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  This informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), Veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's prostate cancer claimed as 
secondary to herbicide exposure.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (3), connection between the Veteran's 
service and the Veteran's disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  Because 
as discussed below the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.  

In any event, the Veteran received actual Dingess notice in a 
letter dated December 20, 2006.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private treatment records, personnel file and 
provided him with several VA examinations.  

The Board additionally observes that the RO attempted to 
determine whether the Veteran served in Vietnam during his 
service by requesting information from the National Personnel 
Records Center (NPRC).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran testified at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Boston RO in October 2006.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder. 

Accordingly, the Board will proceed to a decision as to this 
issue.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include prostate 
cancer.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2008).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).



Combee considerations

In Combee v. Brown, the Federal Circuit held that when a 
Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  
As such, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(d) (2008). 

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), current disability, the claims 
folder documents several diagnoses of prostate cancer since 
November 2002.  

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.

With respect to in-service disease, there is no evidence of 
prostate cancer in service.  Moreover, there is no indication 
that prostate cancer manifested within the one year 
presumptive period after service found in 38 C.F.R. § 
3.309(a).  The evidence of record shows that the Veteran's 
prostate cancer was first diagnosed in November 2002; more 
than 32 years after he left naval service.  

With respect to injury, the Veteran's sole contention is that 
he was presumably exposed to herbicides while stationed 
aboard the USS James E. Keyes (DD 787).  

The Veteran does not contend he "set foot" on land in 
Vietnam.  Rather, the Veteran contends that he was stationed 
on the USS James E. Keyes, which fired on land in Vietnam 
from the mouth of the Saigon River.  See the October 2006 
hearing transcript at pages 8-11.  

On previous occasions, the Veteran asserted that his ship 
actually entered the Saigon River.  See an August 2005 letter 
from a VA social worker and a June 2006 statement from the 
Veteran in support of his case.  However, the Board notes 
that when the Veteran was explicitly asked during the October 
2006 hearing whether his ship traveled "up the river", the 
Veteran responded in the negative, stating that his ship was 
"in the mouth of the river."  See the October 2006 hearing 
transcript at page 9.

Curiously, although as discussed above the distinction 
between the waters offshore Vietnam and its inland waterways 
has been the subject of extensive litigation, it does not 
appear that either the Court or the Federal Circuit has 
undertaken to define "inland waterways" with any 
specificity. 

Information obtained from the NPRC confirms that the Veteran 
served on the USS James E. Keyes, which was in the waters of 
the Republic of Vietnam from October 24, 1967 to November 12, 
1967; November 28, 1967 to December 20, 1967; January 8, 1968 
to January 20, 1968; May 4, 1969, May 16, 1969; June 2, 1969 
to June 6, 1969; June 18, 1969 to July 6, 1969; and July 26, 
1969 to August 15, 1969.  See a February 2004 NPRC response.  
There is no indication, however,  that the Veteran's ship 
operated on the inland waterways of Vietnam. 

The Veteran's contentions that his vessel operated within the 
Saigon River are not supported by the official evidence of 
record, which indicates that he ship conducted various 
missions offshore Vietnam.  There is no indication in these 
official records that the USS James E. Keyes operated in any 
inland waterway in Vietnam.  Accordingly, the Veteran's 
service does not allow for presumptive exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6)(iii).  

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the Veteran's claim of entitlement 
to service connection for prostate cancer fails on that 
basis.  

The Board is aware that there is of record a nexus opinion in 
the Veteran's favor, contained in the report of an August 
2003 VA compensation and pension (C & P) examination.  Based 
upon the Veteran's report that he served in Vietnam, the VA 
examiner opined "With regard to the agent orange rule, in my 
opinion, it is more likely than not that [the Veteran's] 
urologic disease is service connected."  
In essence, that opinion rests on he Veteran's statements 
that he was exposed to herbicides.  As discussed above, his 
statements are outweighed by the lack of objective evidence 
that the Veteran in fact served on the inland waterways of 
Vietnam.   The C&P examiner's statement dos not serve to 
confirm that exposure to herbicides actually took place.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) [the 
Board may reject a medical opinion that is based on facts 
provided by the veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion].

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for prostate cancer, claimed as secondary to 
herbicide exposure.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for prostate cancer is 
denied



REMAND

2.  Entitlement to an increased disability rating for 
service-connected sensorineural hearing loss of the right ear 
and mixed hearing loss of the left ear, currently evaluated 
10 percent disabling.

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further procedural and 
evidentiary development. 

Reasons for remand

VA examination

The Board notes that the Veteran's service-connected hearing 
disability is somewhat unusual in nature.  As well as being 
service connected for sensorineural hearing loss of the right 
ear and mixed hearing loss in the left ear under Diagnostic 
Code 6291 (effective prior to December 18, 1987), the Veteran 
is also service connected for otitis media, post-operative 
residuals of the left mastoidectomy and right tympanoplasty.  

The Board notes that the Veteran's audiology examinations of 
record reveal inconsistent findings as to the relationship 
between the Veteran's puretone thresholds and his speech 
discrimination scores.  This may be due to his multiple 
service-connected ear and hearing disabilities.  

The Veteran's most recent VA C & P examination was performed 
in March 2005.  
During the above-mentioned October 2006 hearing, the Veteran 
indicated that his service-connected hearing symptomatology 
has worsened since March 2005.  

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].   

Vazquez-Flores notice

While the RO provided notice as to the VCAA in a letter dated 
September 19, 2002, in light of subsequent Court decision 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), more 
detailed notice must be provided.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VCAA notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
should be furnished to the Veteran, with 
a copy to his representative.  

2.  VBA should schedule the Veteran for 
an audiological examination in order to 
determine the current severity of the 
service-connected sensorineural hearing 
loss of the right ear and mixed hearing 
loss of the left ear.  The Veteran's VA 
claims folder should be forwarded to the 
examiner for review in connection with 
the examination.  If non-routine testing 
or evaluation is done due to the 
Veteran's multiple disabilities, this 
should be noted.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
an increased disability rating.  If the 
benefit sought on appeal remains denied, 
in whole or in part, VBA should provide 
the Veteran and his representative with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


